t c memo united_states tax_court bryan j and christine n baugh petitioners v commissioner of internal revenue respondent docket no filed date j scott broome for petitioners carol a szczepanik for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes and an addition_to_tax and penalties as follows year deficiency dollar_figure big_number addition_to_tax penalties sec_6653 sec_6662 dollar_figure --- --- dollar_figure big_number big_number --- --- big_number big_number respondent in an amended answer pursuant to sec_6214 asserted increased deficiencies in tax and penalties as follows increase in year increase in deficiency penalties sec_6662 dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure on brief petitioners conceded the following the deficiency and addition_to_tax for as determined by respondent the portion of the deficiency that represents the per_diem payments received between june and date from petitioners’ employers and the increased deficiencies asserted for and in respondent’s amended answer after these concessions the issues remaining for decision are whether the per_diem payments petitioners received during and a portion of constitute taxable_income if the per_diem_amounts are taxable_income whether petitioners are entitled to deduct an allowance for travel_expenses incurred while away from port clinton ohio and whether petitioners are liable for the accuracy-related_penalty for negligence or disregard of rules or regulations for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the amended petition was filed petitioners’ mailing address was north hickory ridge drive in port clinton ohio port clinton during late or petitioners met in port clinton petitioner bryan j baugh mr baugh lived in port clinton while he was working at davis-besse nuclear power plant davis-besse located approximately miles from port clinton petitioners were married on date mr baugh was employed as a radiation protection technician rpt from at least petitioner christine n baugh mrs baugh worked as an rpt during the years in issue rpt’s are generally brought in by nuclear power plants during shutdowns to supplement the full-time staff of the plant rpt’s like petitioners work for outside contractors and their employment term lasts for the duration of the shutdown mr baugh attempted to secure permanent employment as an rpt with davis-besse in date but was unsuccessful petitioners worked as rpt’s for the following nuclear power plants for the stated periods period location to to to to to to to to to to wolf creek burlington ks beaver valley midland pa beaver valley midland pa hatch nuclear baxley ga fitzpatrick oswego ny d c cook bridgman mi limerick sanatoga pa hatch nuclear baxley ga fitzpatrick oswego ny hatch nuclear baxley ga while petitioners were between jobs they sometimes drew unemployment_compensation during petitioners received unemployment_compensation from michigan during petitioners received unemployment_compensation from new york petitioners were paid the following amounts for per_diem travel in addition to their wages during the years in issue year ended employer mr baugh mrs baugh energy personnel dollar_figure pses big_number big_number arc big_number bartlett big_number arc bartlett big_number --- dollar_figure big_number big_number big_number big_number petitioners did not have to account to their employers for expenses_incurred in order to receive the per_diem travel amounts petitioners did not receive forms w-2 or that showed the per_diem travel amounts and they did not report any of the per_diem travel amounts as income on their federal_income_tax returns for the years in issue because they began to travel out of state to work in nuclear plants petitioners gave up their apartment in port clinton during petitioners generally rented apartments trailers or houses while they were working at various power plants in early petitioners purchased a trailer that they moved from job to job so they would not have to worry about finding accommodations at each job site the trailer also provided an easier way to move petitioners’ personal belongings from job site to job site until mid-1990 petitioners stayed with mrs baugh’s parents on hickory ridge drive hickory ridge in port clinton when petitioners returned to port clinton between jobs for convenience in receiving their mail petitioners used the hickory ridge address when they were on work assignments away from port clinton petitioners maintained their voter and car registrations and their driver’s licenses in port clinton using the hickory ridge address in date petitioners purchased a duplex located pincite and monroe street monroe in port clinton petitioners wanted to purchase property so they would not have to stay with mrs baugh’s parents when they were in port clinton and so they would have a place to store furniture petitioners chose to purchase a duplex because they knew they would be away from port clinton on work assignments and having a tenant living on the premises would provide security petitioners hired jack bradley realty to manage the monroe street property petitioners rented monroe beginning in mid-1990 and continuing throughout except for months in petitioners did not begin to rent monroe until mid-1992 petitioners derived no income from employment at nuclear power plants within a commuting distance of port clinton from through in date petitioners purchased a triplex in port clinton for investment purposes petitioners hired tom tomasek tomasek who worked for professional bookkeeping service inc located in blair nebraska to prepare their and tax returns petitioners never met tomasek a coworker recommended tomasek a former internal revenue_agent and accountant for approximately years to petitioners tomasek had experience working with nuclear plant employees like petitioners mr baugh initially contacted tomasek by telephone to inquire about the taxability of petitioners’ per_diem travel allowances during their first conversation tomasek explained the criteria for excluding the per_diem travel amounts from gross_income in preparing petitioners’ and federal_income_tax returns tomasek did not include the per_diem travel amounts in gross_income on petitioners’ and returns both monroe and monroe were listed as rental property on schedule e supplemental income and loss line 1a of schedule e supplemental income and loss on the and returns and line 1b of schedule e supplemental income and loss on the return show duplex - monroe st as the kind and location of petitioners’ rental real_estate property on petitioners’ return petitioners claimed duplicate deductions for real_estate mortgage interest on both schedule a itemized_deductions and schedule e supplemental income and loss petitioners claimed duplicate deductions for real_estate_taxes on schedule a and schedule e of their and returns on schedule a of their and returns petitioners deducted interest_paid on their travel trailer as home mortgage interest on schedule e of their and returns petitioners deducted the total interest_paid on and monroe as a rental expense in date tomasek sent to petitioners a letter regarding the internal revenue service’s increased attention to per_diem_amounts mr baugh contacted tomasek to inquire again about petitioners’ per_diem_amounts opinion gross_income includes all income from whatever source derived sec_61 per_diem payments however may be excluded from income if the requirements of sec_1_162-17 income_tax regs are met the employee need not report on his tax_return either itemized or in total amount expenses for travel transportation entertainment and similar purposes paid_or_incurred by him solely for the benefit of his employer for which he is required to account and does account to his employer emphasis added see also sec_1_62-2 income_tax regs at trial mr baugh admitted that petitioners did not have to account and did not account to their employers for expenses they incurred in order to receive the per_diem travel amounts petitioners therefore do not meet the requirements of sec_1_162-17 income_tax regs and cannot exclude the per_diem travel amounts from their gross_income deductibility of per_diem travel amounts on brief petitioners focused on the deductibility of the per_diem travel amounts as ordinary and necessary travel_expenses under sec_162 sec_162 provides a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- traveling expense including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business therefore for a traveling expense to be deductible three requirements must be satisfied the expense must be reasonable and necessary the expense must be incurred while away from home and the expense must be incurred in the pursuit of business 326_us_465 513_f2d_697 6th cir affg tcmemo_1974_160 petitioners bear the burden of proving that they are entitled to any claimed deduction rule a 503_us_79 this burden includes substantiating the amount of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs see also sec_1_162-17 income_tax regs while the parties disagree as to whether or not petitioners have adequately substantiated the amounts they are now claiming as deductions petitioners have failed in any event to meet their burden of showing that they are entitled to a deduction pursuant to sec_162 the purpose of the away-from-home deduction is to mitigate the burden of the taxpayer who because of the exigencies of his trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 49_tc_557 an obvious precondition to petitioners’ being away from home is that they have a home 67_tc_824 this means that petitioners must have incurred substantial continuing living_expenses at a permanent place of residence and also have paid the expenses_incurred in connection with their employment while on the road brandl v commissioner supra pincite see also 308_f2d_204 9th cir bochner v commissioner supra one who has neither a principal_place_of_business nor a permanent residence is considered an itinerant 629_f2d_1071 5th cir affg tcmemo_1977_345 an itinerant may not deduct expenses under sec_162 because he is never considered to be away from home id pincite while petitioners’ subjective intent is to be considered in determining whether they have a tax_home objective financial criteria bear a much closer relationship to the underlying purposes of the deduction than do various other indicia of residence evidencing merely a taxpayer’s subjective opinion regarding the location of his home brandl v commissioner supra pincite see also 490_f2d_1249 6th cir revg tcmemo_1972_154 at trial petitioners testified to their maintenance of voter registrations car registration and driver’s licenses in port clinton as an indication of their intent to make port clinton their tax_home petitioners both testified regarding their intent to make port clinton their home but petitioners’ tax_home is not where their hearts lie see bochner v commissioner supra pincite the significance that petitioners ascribe to port clinton is not dispositive of whether petitioners’ tax_home within the meaning of sec_162 is port clinton see markey v commissioner supra petitioners provided little evidence that would indicate that they incurred duplicate living_expenses in maintaining monroe no evidence was presented to show that petitioners ever set up house pincite monroe such as the purchase of appliances other household goods or even groceries see 69_tc_920 petitioners’ only testimony at trial to this effect was their use of monroe to store their furniture and their self-serving statements of their intent that port clinton be their tax_home the objective facts in the record show that petitioners treated both and monroe as rental property on schedule e of their and federal_income_tax returns furthermore petitioners deducted the interest_paid on their travel trailer not the interest_paid on monroe as home mortgage interest on their and returns during and petitioners did not earn income from work at nuclear plants within commuting distance of port clinton petitioners incurred their normal living_expenses at each place they stayed see 391_f2d_274 5th cir petitioners could not have resided more than weeks pincite monroe in during petitioners could not have resided more than weeks weeks and weeks at different intervals pincite monroe petitioners did not reside pincite monroe during during and petitioners were itinerants literally with respect to their trailer in and and figuratively carrying their home with them as they traveled from job to job thus petitioners did not incur additional and duplicate living_expenses and they are not entitled to deduct any expenses under sec_162 sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire underpayment of petitioners’ tax was due to negligence or intentional disregard of rules or regulations sec_6662 except for the increased penalties set forth in respondent’s amended answer for which respondent bears the burden_of_proof petitioners bear the burden_of_proof on the penalties in issue rule a negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that petitioners acted in good_faith with respect to such portion sec_6664 the determination of whether petitioners acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance on a qualified adviser will constitute reasonable_cause only if the taxpayers have acted in good_faith and have made full disclosure of all relevant facts to the adviser 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir petitioners in order to show good_faith reliance must at least establish that they provided the return preparer with complete and accurate information that an incorrect return was a result of the preparer’s mistakes and that they believed in good_faith that they were relying on the advice of a competent return preparer 88_tc_654 petitioners hired tomasek an accountant who claimed experience with nuclear plant employees and per_diem payments to prepare their and returns while petitioners claim that they disclosed all relevant tax information to tomasek and that tomasek advised them that the per_diem travel amounts were not includable in gross_income petitioners’ testimony is uncorroborated and subject_to question considering the evidence it is difficult to believe that petitioners fully disclosed all of the relevant tax information to tomasek petitioners’ claim that tomasek told them that they had a home in port clinton and that therefore the per_diem travel amounts could be excluded from gross_income is contrary to tomasek’s treatment of both and monroe as rental property on petitioners’ and returns petitioners admitted at trial that they did not review their tax returns except to determine the amount of tax owed for the years in issue while petitioners argue that they did not know that and monroe were both being treated as rental properties a cursory review of the returns would have provided petitioners with such knowledge line 1a of schedule e supplemental income and loss on the and returns and line 1b of schedule e supplemental income and loss on the return clearly state duplex - monroe st as the kind and location of petitioners’ rental real_estate property a review of the returns in question would have also shown the duplicate deductions taken in for mortgage interest and in and for real_estate_taxes failure to review the returns prepared for them by another is itself negligence metra chem corp v commissioner supra pincite 21_tc_678 petitioners have not established reasonable_cause or good_faith reliance to excuse themselves from the penalties for negligence or intentional disregard of rules or regulations see mack v commissioner tcmemo_1995_482 to reflect the foregoing and concessions of the parties decision will be entered under rule
